Citation Nr: 1028949	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  
 
2.  Entitlement to service connection for residuals of a stroke, 
to include due to Agent Orange exposure. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
  
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1967 to August 
1969, to include service in the Republic of Vietnam. 
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal of April 2002 (residuals of a stroke) and December 2005 
(PTSD) rating decisions by the VA Regional Office (RO) in 
Louisville, Kentucky.
 
On appeal the appellant has presented claims to reopen the 
issues of entitlement to service connection for 
cardiovascular and respiratory disabilities. These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Hence, they cannot be addressed by 
the Board at this time.  These issues are referred to 
the AOJ for appropriate action.  
 
The issue of entitlement to service connection for residuals of a 
stroke, to include paralysis of the left arm was previously 
before the Board in April 2003.  In an October 2004 statement, 
the Veteran indicated that he wished to reopen his claim.  For 
the reasons stated in the REMAND portion of this decision, this 
issue is now being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for further development.
 
 
FINDINGS OF FACT
 
1.  The Veteran has not been diagnosed with PTSD based on an 
independently verified in-service stressor.
 
2.  An acquired psychiatric disorder is not shown to have been 
present in service or to be otherwise related to service nor is 
there evidence of a current psychiatric disorder.
 
CONCLUSION OF LAW
 
A psychiatric disorder, to include posttraumatic stress disorder, 
was not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
March 2005 of the information and evidence needed to substantiate 
and complete a claim for service connection generally, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  In the 
December 2005, rating decision, the RO specified the exact 
evidentiary requirements necessary for service connection for 
posttraumatic stress disorder.  The RO provided notice of how 
disability ratings and effective dates are determined in May 
2006.  While the appellant did not receive full notice prior to 
the initial decision, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in August 2007.  
 
The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his claimed posttraumatic stress 
disorder.  However, a VA examination or opinion is deemed 
necessary only if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds.  
 
The Board acknowledges that during a search by  the National 
Archives and Records Administration members of the Veteran's 
585th Engineers were identified as having been killed in action.  
The Board finds, however, that additional development is not 
warranted.  First, the evidence does not confirm any relationship 
between the Veteran's service and these deaths.  Second, the RO 
informed the Veteran of what evidence was necessary to support 
his claim and provided him with posttraumatic stress disorder 
stressor questionnaires in order to obtain further information so 
that the Veteran's stressor could be verified.  The Veteran 
failed to complete a March 2006 questionnaire at all and in June 
2006 provided information only basic information regarding his 
battalion and dates of service without providing any details 
whatsoever about his claimed stressors. Third, a most 
importantly, there is no competent evidence that the appellant 
suffers from posttraumatic stress disorder.
 
The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role. Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  In this case, given the RO's 
efforts to obtain information so that the Veteran's stressor 
might be verified, the absence of any identified pertinent 
medical records, and the dearth of information provided by the 
Veteran, VA  has fulfilled its duty to assist him by making 
reasonable efforts to help obtain the evidence necessary to 
substantiate his claim.  
 


Laws and Regulations-Posttraumatic Stress Disorder
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997). The provisions of 38 C.F.R. § 4.125(a) incorporate the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS,FOURTH EDITION (DSM-IV) as the 
governing criteria for diagnosing PTSD.
 
If the evidence establishes a diagnosis of posttraumatic stress 
disorder during service and the claimed stressor is related to 
that service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the current circumstances conditions, or 
hardships of the veteran's service, the Veteran's lay testimony 
may establish the occurrence of the in-service stressor.
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).  
 
In July 2010, VA promulgated a new regulation concerning 
stressors in claims of entitlement to service connection for 
posttraumatic stress disorder.  This new regulation provides that 
if a stressor claimed by a Veteran is related to his fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor. For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed.Reg. 39852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)). 
 
Although the Veteran has not specifically raised a claim for 
service connection for a psychiatric disorder other than PTSD, 
the Board must nonetheless consider this possible additional 
entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that a claim for service connection for PTSD encompasses a claim 
for service connection for a psychiatric disability no matter how 
it is diagnosed).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
The Veteran's service treatment records are silent as to any 
complaints of or treatment for a psychiatric condition.  
Enlistment and separation reports of medical examination note 
normal psychiatric evaluations.  The Veteran's DD 214 form and 
personnel records make no notation as to participation in combat 
and the Veteran received no medals demonstrating combat.  The 
records do show that he served as heavy truck and dump truck 
driver.
 
In a March 2001 statement, the Veteran asserted that while 
stationed in Vietnam he came under enemy fire.  In his October 
2004 claim for service connection, the Veteran stated that he was 
exposed to enemy mortar and rocket fire almost every night.  The 
Veteran stated that he witnessed the death of his friends and his 
commander.  He further stated that he did not know the number of 
casualties in his company, but stated that there were several 
casualties.  A search in the National Archives and Records 
Administration archival database found that two soldiers in the 
Veteran's company were killed in action during his tour of duty.  
When provided with a posttraumatic stress disorder questionnaire 
for the purposes of obtaining further detail regarding his 
claimed stressor, the Veteran did not, however, provide 
additional information.  
 
The record contains no additional information regarding the 
Veteran's claimed posttraumatic stress disorder.  Significantly, 
however, even assuming that the Veteran has recognized stressor 
under the liberalized July 2010 regulations, the Veteran has not 
been diagnosed with posttraumatic stress disorder, or for that 
matter, any acquired psychiatric disorder.  Neither a VA 
psychiatrist nor a psychologist has confirmed that the Veteran's 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder.  

In order to be service connected for posttraumatic stress 
disorder, the evidence must show a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the evidence does not show proof 
of a present disability.   In the absence of evidence of a 
present disability there can be no claim. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Without a diagnosed psychiatric 
disorder, to include posttraumatic stress disorder, there is no 
disorder to service connect.  Id.; Clemons.  Accordingly, the 
Veteran's claim for service connection posttraumatic stress 
disorder must be denied.
 
As suggested above, in accordance with Clemons, the Board 
considered whether the Veteran may be service connected for a 
psychiatric disorder other than posttraumatic stress disorder. In 
this case, however, the evidence does not show in-service 
evidence of a psychiatric disorder, a current diagnosis of a 
psychiatric disorder or a nexus between the two.  Thus, the 
Veteran cannot be service connected for an acquired psychiatric 
disorder.
 
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

The appeal is denied.
ORDER
 
Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, is denied.
 
 
REMAND
 
On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish a presumption of entitlement to service 
connection for ischemic heart disease for Veterans who were 
exposed to herbicides on the land mass of the Republic of Vietnam 
during the Vietnam era .  If implemented, and after notice and 
comment rule-making procedures are complete, these regulations 
will take effect on a date published in the Federal Register.  

Anticipating the effect of the changed regulation, on November 
20, 2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions.  

As the issue of entitlement to service connection for a 
cardiovascular disability has been referred to the Agency of 
Original Jurisdiction, and as such a disorder may be related to 
the issue of service connection for residuals of a stroke, the 
Board must stay action on that matter in accordance with the 
Secretary's stay.  
 
In light of the stay, if the proposed final regulations are 
implemented adjudication of the Veteran's heart and stroke claims 
should be resumed accordingly.  If, however, the proposed 
regulation is not implemented, further development is necessary 
before the claim of entitlement to service connection for 
residuals of a stroke may be adjudicated.
 
In this latter regard, the record shows that the Veteran has been 
receiving Social Security disability benefits effective since 
February 1996.  The Veteran's Social Security records are not, 
however, associated with the claims folder.  When the VA is put 
on notice of the existence of Social Security records which have 
the reasonable possibility of substantiating the Veteran's claim 
for benefits, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Golz v. Shinseki, No. 09-
7039 (Fed. Cir.) (Jan. 4, 2010).  As part of its duty to assist, 
the VA must make as many requests as are necessary to obtain 
relevant records from Federal departments or agencies.  
38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  

The claims file demonstrates that the RO made numerous efforts to 
obtain his records from the Social Security Administration.  An 
October 2005 memorandum notes that an employee of Social Security 
reported that the Office of Disability Determination Services was 
in possession of the records.  The memorandum further states that 
the RO was told that that these records "could not" be released 
by that office as it was a "state" and not "Federal Government" 
entity.  While the Department of Disability Determination 
Services is state-based, the Office is funded by the Social 
Security Administration.  See 
http://www.ssa.gov/disability/professionals/bluebook/.  This 
being the case, the Office of Disability Determination Services 
is a Federal agency for the purposes of triggering VA's duty to 
assist in obtaining Federal records.  See 38 C.F.R. 
§ 3.159(c)(2).  

Despite the RO's May 2007 finding of unavailability, it has not 
been shown that further efforts to obtain the Veteran's SSA 
records would be futile.  Id.  Thus, as part of its duty to 
assist, the RO must make additional efforts to retrieve these 
records should the Veteran's claim be unaffected by new federal 
regulations.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Once the stay pertaining to regulations 
governing entitlement to service connection 
for ischemic heart disease secondary to 
herbicide exposure in the Republic of Vietnam 
has been lifted, if the proposed regulation 
is implemented, the RO must adjudicate the 
issues of service connection for a 
cardiovascular disability to include 
residuals of a stroke. 
 
In so doing, the RO should take appropriate 
action to secure any necessary records which 
have not been previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the RO cannot locate any 
identified records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond
 
2.  If the proposed regulation pertaining to 
presumptive service connection for ischemic 
heart disease is not finalized the RO is to 
undertake all necessary efforts to obtain 
and associate with the claims file a complete 
copy of the Veteran's SSA disability 
records.  
 
3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


